Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered January 12, 2000, convicting defendant, after a jury trial, of sodomy in the second degree and endangering the welfare of a child, and sentencing him to consecutive terms of seven years and one year, respectively, unanimously affirmed.
Defendant’s claim that the trial court improperly redacted the narrative describing the victim’s complaints from the report of defendant’s expert medical witness is unreviewable because the record before this Court does not reflect what redactions were actually made (see, People v Olivo, 52 NY2d 309, 320). In any event, defendant could not have been prejudiced by any redactions from the report itself, inasmuch as he was permitted to elicit the contents of the report during the witness’s direct testimony.
The testimony of the People’s medical expert was properly admitted in all respects. The record establishes that the witness conducted an examination of the victim as both a treating physician and expert witness, and she was properly permitted to testify as to matters related to diagnosis and treatment (see, People v Anderson, 184 AD2d 1005, lv denied 80 NY2d 926).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Williams, P.J., Tom, Mazzarelli, Andrias and Friedman, JJ.